Citation Nr: 1316654	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  07-04 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability prior to June 27, 2009.

2. Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability as of June 27, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served in the National Guard from October 1984 to September 1985, with a period of Active Duty for Training from August 19, 1985 to September 20, 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which granted service connection for a lumbar spine disability and assigned a 10 percent evaluation. The Veteran and his wife testified at a Board hearing at the RO in Columbia, South Carolina in June 2008. This transcript has been associated with the file.  In August 2008, August 2011 and December 2012, the case was remanded for further development.  

During the pendency of the appeal, in a July 2009 rating decision, the Veteran was assigned an increased evaluation of 20 percent effective June 27, 2009 for his lumbar spine disability.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a February 2013 rating decision, service connection for radiculopathy of the right and left lower extremities was granted.  A 10 percent rating was assigned for each extremity effective January 17, 2003.  


The Board has again reviewed the record, but finds that recently-generated evidence indicates that the record is not ready for appellate review. The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the December 2012 remand, the Veteran was afforded a VA examination in January 2013.  Among other instructions, the remand directed that the VA examiner provide an opinion concerning the impact of the Veteran's lumbar spine disability on his ability to work, to include whether the Veteran is unemployable because of his service-connected low back disability.  

In the January 2013 examination report, the VA examiner noted that the Veteran  had lumbar spine surgery in January 2012 and that the operative report, and "more importantly", the post-operative follow-up notes were not available.  Essentially, the examiner reported that he could not respond to the Board's inquiry as to employability, because the severity of the Veteran back disorder was not apparent from the record before him. 

The operative report from the January 2012 surgery was submitted by the Veteran and received by the AMC in July 2012 and was associated with the claims file prior to the January 2013 VA examination.  However, post-operative records were not associated with the claims file, however.  Instead, in March 2013, the Veteran submitted such post-operative records from January 2012 to June 2012. The Veteran also submitted a release of information form dated January 2013, giving VA permission to obtain records of treatment for low back disability from 2011 and 2012 from Dr. Robert Richie. 

The severity of the Veteran's back disorder remains unclear. As the January 2013 VA examiner has indicated it is necessary to review the above- mentioned operative and postoperative records prior to commenting on the effect of the lumbar spine disability on the Veteran's employability and as this assessment was required by the previous remand and is important to arriving at an appropriate decision in the Veteran's appeal, further remand is necessary to allow for the examiner to review the operative and post-operative records pertaining to the Veteran's January 2012 surgery, and then to provide an addendum addressing the effect of the Veteran's lumbar spine disability on his employability.

During the January 2012 VA examination, the Veteran alleged that he could not  then tolerate any type of work due to his low back disability because he could not sit or stand for long.  The law requires that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Given the Veteran has provided such evidence through his lay assertion of unemployability due to low back disability, a claim for a TDIU must also be considered as on appeal along with the instant claim for increase.  Notably, the Veteran does not currently meet the minimum schedular requirements for assignment of a TDIU.  On remand, however, the RO/AMC must still adjudicate this claim with an assessment of whether referral for extraschedular consideration is appropriate.   
 
Prior to arranging for the addendum opinion, the RO/AMC should obtain the 2011 and 2012 records from Dr. Richie and should, pursuant to an appropriate release from the Veteran, obtain any available treatment records since June 2012 from the Veteran's surgeon, Dr. Edwards, from Pee Dee Orthopedic Associates.   

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran is in receipt of Social Security Administration benefits based on disability. If so, and regardless of the identified disorder or disorders, obtain the Social Security Administration disability award letter and all supporting evidence. 


2.  Pursuant to the release of information form already provided and an updated form (if necessary), the RO/AMC should obtain any records of the Veteran's treatment for lumbar spine disability from Dr. Richie from 2011 to the present.  The RO/AMC should also, pursuant to an appropriate release from the Veteran, obtain any available treatment records since June 2012 from the Veteran's surgeon, Dr. Edwards of Pee Dee Orthopedic Associates. 

3.  The claims file must then be returned to the January 2013 VA examiner for an addendum opinion.  After review of the claims file, including the January 2012 operative report and the records of post-operative treatment, the examiner should provide an opinion concerning the impact of the Veteran's lumbar spine disability on his ability to work, to include whether the Veteran is unemployable because of his service-connected lumbar spine disability with bilateral radiculopathy. 

In determining whether the Veteran is unemployable due to the lumbar spine disability with radiculopathy, the examiner may take into account the Veteran's prior education and work experience but may not take into account the Veteran's age or the effect of any non-service connected disabilities.

The examiner should also review his January 2013 examination report in light of the operative report, post-operative treatment records and any other pertinent information added to the claims file since January 2013.  If any changes in the findings concerning the lumbar spine disability contained in the January 2013 report are indicated, the examiner should so specify.

The examiner is asked to provide a fully reasoned explanation for his opinions, based on his clinical experience, medical expertise and established medical principles.   

4.  The RO/AMC should consider whether any temporary total rating is warranted for the Veteran's lumbar spine disability for any period of convalescence following the January 2012 lumbar spine surgery.  

5.  After undertaking any additional development deemed necessary, the RO/AMC should adjudicate the claim for a TDIU, including an assessment of whether a referral for extraschedular consideration is warranted.  The RO/AMC should also readjudicate the claims for increase for lumbar spine disability.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case must then be returned to the Board for further appellate review, if otherwise in order. IF THE CLAIMS CONTINUE TO BE DENIED, THE RO/AMC MUST ENSURE THAT ALL OF THE REMAND DIRECTIVES ABOVE HAVE BEEN COMPLETED. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


